             Case 3:20-cv-00991-JCH Document 11
                                             10 Filed 08/07/20 Page 1 of 4
                                                                         3
,.
N
N
a,




'
N



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

      JAKUB MADEJ,
          Plaintiff,                                      Civil Action No.
                                                          3:20cv991 (JCH)
            V.
                                                          JURY TRIAL DEMANDED
      YALE UNIVERSITY, YALE HEALTH,
                                                          AUGUST 3, 2020
           Defendants.

                                    AFFIDAVIT OF SERVICE

           I, Jakub Madej, declare pursuant to 28 U.S.C. § 1746 as follows:


     1.    My name is Jakub Madej. I am fully competent to make this affidavit. I have
           personal knowledge of the facts stated in this affidavit. To my knowledge, all
           of the facts stated in this affidavit are true and correct.
     2.    I execute this affidavit as proof that the summons and complaint were duly
           served in this action.
     3.    Yale University is a Connecticut corporation, and Yale Health is a subsidiary
           of Yale University. Yale University Office of the General Counsel is
           authorized to accept service within the meaning of Rule 4(h)(l) of the Federal
           Rules of Civil Procedure.
     4.    On August 3, 2020, I served Yale University and Yale Health by delivering
           true copies of the summons and the complaint to Yale University Office of the
           General Counsel, located at 2 Whitney Ave, New Haven, CT 06510, via U.S.
           certified mail, return receipt requested.
     5.    A proof of delivery, including the recipient's signature, is attached to this
           affidavit.


           I declare under penalty of perjury that the foregoing Affidavit of Service is
     true and correct.
     Case 3:20-cv-00991-JCH Document 11
                                     10 Filed 08/07/20 Page 2 of 4
                                                                 3



'
w




    I signed this affidavit on August 3, 2020 in New York, NY.


                                       Respectfully submitted,
                                       By: /s/ Jakub Maciej
                                           Jakub J. Madej
                                           LAWSHEET
                                           415 Boston Post Rd Ste 3-1102
                                           Milford, CT 06460
                                           T: (203) 928-8486
                                           F: (203) 902-0070
                                           E: j.madei@lawsheet.com
                                           Counsel for Plaintiff
                       Case 3:20-cv-00991-JCH Document 11
                                                       10 Filed 08/07/20 Page 3 of 4
                                                                                   3
       ~     ,!1t;:it;:~------------ ------                            -----------                          -- - -

...'   August3 , 2020


       Dear Jakub Maciej:


       The following is in response to your request for proof of delivery on your item with the tracking number:                    '
       7016 0340 0001 1643 1687.

       Item Details

       Status:                                                 Delivered, Left with Individual
       Status Date / Time:                                     August 3, 2020, 1:14 pm
       Location:                                               NEW HAVEN, CT 06510
       Postal Product:                                         Priority Mail®
       Extra Services:                                         Certified Mail™
                                                               Return Receipt Electronic
                                                               Up to $50 insurance included
       Shipment Details

       Weight:                                                 6.0oz
       Recipient Signature

                                                                ;Wtri 1r~lut1
                         Signature of Recipient:
                                                                 fr1.~d ti Ib




                          Address of Recipient:                iw½·i~
       Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


       Thank you for selecting the United States Postal Service®for your mailing needs. If you require additional
       assistance, please contact your local Post Office TM or a Postal representative at 1-800-222-1811.

       Sincerely,
       United States Postal Service®
       4 75 L'Enfant Plaza SW
       Washington, D.C. 20260-0004
Case
 Case3:20-cv-00991-JCH
      3:20-cv-00991-JCH Document
                         Document10-1
                                  11 Filed
                                      Filed08/07/20
                                            08/07/20 Page
                                                      Page41ofof41
